Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered November 26, 1991, convicting her of murder in the second degree (three counts), robbery in the first degree (two counts), burglary in the first degree (two counts), and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*638By specifically requesting that the court charge certain lesser included offenses, the defendant has waived any alleged claim of error in connection with the submission of those offenses to the jury (see, People v Ford, 62 NY2d 275; People v Terry, 180 AD2d 700; People v Behlin, 150 AD2d 591; People v Albert, 158 Misc 2d 967).
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we find that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.